IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60192
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES WILSON BROCK, also known
as Tobert Sones Brock Jr.,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3-97-CR-56-ALL-LN
                       - - - - - - - - - -
                           June 1, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Wilson Brock was convicted of conspiracy to defraud

the Government of claims in violation of 18 U.S.C. § 286.

Brock’s court-appointed counsel, Cynthia A. Stewart, has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Brock was sent a copy of

counsel’s motion and brief, but has not filed a response.   Our

independent review of the brief and the record discloses no




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60192
                                -2-

nonfrivolous issue for appeal.    Accordingly, counsel’s motion for

leave to withdraw is GRANTED, and the APPEAL IS DISMISSED.

     We previously ordered Stewart to file a copy of the

Memorandum of Understanding referenced in her motion and brief as

providing for a waiver of Brock’s right to appeal.   She has not

done so but has filed a letter indicating that she does not have

a signed copy of such document.   Although Stewart stated that she

reviewed this memorandum and represented to the court that Brock

waived his right to appeal his guilty plea and sentence, the

record is devoid of any evidence that Brock waived his right to

appeal.   Stewart is, therefore, ORDERED TO SHOW CAUSE why she

should not be sanctioned for making material misrepresentations

to this court.   Stewart shall have until June 15, 2000, to file

with the Clerk of this Court under oath her response to this show

cause order.

     MOTION GRANTED; APPEAL DISMISSED; ORDER TO SHOW CAUSE

ISSUED.